DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Response to Amendment

2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed October 20, 2022 is respectfully acknowledged. Claims 1-21 are pending for examination. 

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive. 
	Applicant states that “there is nothing in Ueda that would fairly teach or suggest that a sensing result obtained by a tactile sensor is used to determine a relative position of each contact point of a plurality of contact points on the tactile sensor”. However, the Office’s position is that there is no further explanation as to why Ueda et al. does not disclose this feature, and there is no response to the citation mentioned in the previous rejection. The previous Office Action states that Ueda et al. discloses a hyperdactylous polyarticular robot hand 300 having a tactile sensor 10’ in its fingertips (i.e. plurality of contact points), wherein the structure or the like of a robot hand 300 is not particularly limited, provided that the tactile sensor 10' is provided in the fingertips of the robot hand 300, wherein the tactile sensor includes a relative displacement calculating section which calculates a relative displacement (relative position) of the contact surface (Col. 22, lines 12-18; Claim 3; FIG. 4, 12). However, Applicant does not acknowledge the provided citation, so argument is respectfully not found to be persuasive.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim(s) 1, 2, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano (US 7,407,208 B2) in view of Ueda et al. (US 7,591,166 B2).

	Regarding claims 1, 19 and 20, Tadano discloses a control device (i.e. computer — Col. 6, line 40), control method and program causing a computer to function comprising a grip controller (i.e. computer) that is configured to control a grip force related to a contact section depending on a contact force when the contact section and an object (i.e. object 20) come into contact with each other (i.e. The force with which the fingertip portion 12 acts on the grasped object 20 can be increased by contracting the drive element 13b further from this state, and thus increasing the grasping force, the fingertip portion 12 acting on the grasped object 20 is interpreted as the contact section — Col. 5, lines 14-25), the contact force being based on a sensing result obtained by a tactile sensor disposed at the contact section and a sensing result obtained by a force sensor disposed at the contact section (i.e. in a robot hand according to the present invention, it is also possible to provide a contact /tactile sensor, a force sensor, or both in the fingertip portion of each finger mechanism. A contact sensor detects the contact between the grasped object and the fingertip portion, so that with such a sensor stat of the contact can be recognized and the grasping state can be confirmed — Col. 9, lines 41-46).
	Tadano does not disclose wherein the sensing result obtained by the tactile sensor is used to determine a relative position of each contact point of a plurality of contact points on the tactile sensor, and wherein the grip controller is implemented via at least one processor.
	However, Ueda et al. overcomes the limitation “wherein the sensing result obtained by the tactile sensor is used to determine a relative position of each contact point of a plurality of contact points on the tactile sensor”
by teaching that a hyperdactylous polyarticular robot hand 300 having a tactile sensor 10’ in its fingertips, wherein the structure or the like of a robot hand 300 is not particularly limited, provided that the tactile sensor 10' is provided in the fingertips of the robot hand 300, wherein the tactile sensor includes a relative displacement calculating section which calculates a relative displacement of the contact surface (Col. 22, lines 12-18; Claim 3; FIG. 4, 12), wherein the contact surface is interpreted to include a plurality of points.
	Further, Ueda et al. overcomes the limitation “wherein the grip controller is implemented via at least one processor” by teaching an information processing unit 4 provided with a control section which performs control, when gripping the gripping target, in such a manner as to enable continuous gripping of the gripping target while keeping the slippage margin always at a constant value despite variation in the slippage margin between the gripping target and the elastic member (Col. 20, lines 22-31).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device, method and program of Tadano to include the features of Ueda et al. in order to allow for easy but accurate measurement of a slippage margin or a friction factor between objects.

	Regarding claim 2, Tadano in view of Ueda et al. discloses the control device according to claim 1 as shown in the rejection above.
	Tadano further discloses wherein the contact section is a grip section (i.e. the fingertip portion 12 acting on the grasped object 20 is interpreted as the grip section — FIG. 3(a)), wherein the grip controller controls the grip force of the grip section depending on contact forces at respective individual contact points (i.e. the computer increases the force with which the fingertip portion 12 acts on the grasped object 20 by contracting the drive element 13b further from this state, and thus increasing the grasping force — Col. 5, lines 14-25), wherein the contact forces at the respective individual contact points being calculated on a basis of the sensing result obtained by the force sensor and information related to the individual contact points of when the grip section and the object come into contact with each other at one or more points (i.e. each of the plurality of finger mechanisms 3-7 comprise a fingertip portion 12 which is interpreted as a contact point which comes in contact with object 20 — FIG. 1), and wherein the information related to the individual contact points being identified on a basis of the sensing result obtained by the tactile sensor (i.e. each contact sensor within each fingertip portion 12 of each of the plurality of finger mechanisms 3-7 provides the state of the contact with the object 20 — Col. 5, lines 14-25; Col. 9, lines 41-46).

	Regarding claim 21, Tadano in view of Ueda et al. discloses the control device according to claim 1 as shown in the rejection above.
	Neither Tadano nor Ueda et al. disclose wherein the sensing obtained by the tactile sensor is used to determine a number of the plurality of contact points prior to determining the relative position of each contact point.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the sensing obtained by the tactile sensor is used to determine a number of the plurality of contact points prior to determining the relative position of each contact point, since the system of Tadano facilitates the determining of the relative displacement/position of the contact surface that includes a plurality of points


7. 	Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano (US 7,407,208 B2) in view of Ueda et al. (US 7,591,166 B2) as applied to claims 1, 2, 19 and 20 above, and further in view of Umetsu (US 8,498,745 B2).

	Regarding claim 3, Tadanoin view of Ueda et al. discloses the control device according to claim 2 as shown in the rejection above.
	Neither Tadano nor Ueda et al. disclose wherein the information related to the individual contact points includes a total number of the individual contact points and information indicating a positional relationship of the individual contact points.
	However, Umetsu discloses the limitation “a total number of the individual contact points” by teaching that pressure sensors arranged in an array may be used so as to allow location information on a target placed on the pressure sensors (array) to be acquired (Col. 15, lines 40, 41).
	Further, Umetsu discloses the limitation “information indicating a positional relationship of the individual contact points” by teaching that the hand controller 42 sets an impedance model that specifies a relationship between a force and the amount of a displacement using virtual mechanical impedance for each of the fingers 21, 22, and 23 (Col. 3, lines 50-54).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include the features of Umetsu in order to allow for the multi-fingered hand to come into contact with the gripping target without changing in the location of the gripping target.

	Regarding claim 4, Tadanoin view of Ueda et al. and Umetsu discloses the control device according to claim 3 as shown in the rejection above.

	Neither Tadano nor Ueda et al. disclose wherein the information related to the individual contact points further includes a contact strength ratio between the individual contact points.
	However, Umetsu discloses that the hand controller 42 sets an impedance model that specifies a relationship between a force and the amount of a displacement using virtual mechanical impedance for each of the fingers 21, 22, and 23 (Col. 3, lines 50-54).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include the features of Umetsu in order to allow for the multi-fingered hand to come into contact with the gripping target without changing in the location of the gripping target.

	Regarding claim 5, Tadano in view of Umetsu discloses the control device according to claim 4 as shown in the rejection above.
	Neither Tadano nor Ueda et al. disclose wherein the information indicating the position relationship of the individual contact points includes pieces of information of the respective individual contact points within the grip section.
	However, Umetsu discloses that the control device 40 moves the robot arm 10 to cause the multi-fingered hand 20 to approach the gripping target 110 on the basis of the location information and attitude information on the gripping target 110 acquired by the visual sensor 30 and detects a contact location of actual contact with the gripping target 110 on the basis of the output of each of the force sensors 21a, 22a, and 23a of the multi-fingered hand 20 (Col. 5, lines 10-22).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include the features of Umetsu in order to allow for the multi-fingered hand to come into contact with the gripping target without changing in the location of the gripping target.

	Regarding claim 6, Tadano in view of Umetsu discloses the control device according to claim 4 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu disclose wherein the grip controller controls the grip force of the grip section depending on contact forces at the respective individual contact points, wherein the contact forces at the respective individual contact points are calculated on a basis of the information related to the individual contact points and a resultant force of contact forces between the grip section and the object, and wherein the resultant force is identified on a basis of the sensing result obtained by the force sensor.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller controls the grip force of the grip section depending on contact forces at the respective individual contact points, wherein the contact forces at the respective individual contact points are calculated on a basis of the information related to the individual contact points and a resultant force of contact forces between the grip section and the object, and wherein the resultant force is identified on a basis of the sensing result obtained by the force sensor, since the device of Tadano facilitates the application of contact forces on the object to securely grip the object.

	Regarding claim 7, Tadano in view of Umetsu discloses the control device according to claim 4 as shown in the rejection above.
	Tadano further discloses wherein the grip section is coupled to an actuator or the grip section includes an actuator, wherein the grip controller controls the grip force of the grip section depending on contact forces at the respective individual contact points of when the grip section and the object are in contact with each other at one or more points, and wherein the contact forces are calculated on a basis of the information related to the individual contact points and a generation force of the actuator identified on a basis of the sensing result obtained by the force sensor (i.e. a robot hand according to the present invention uses direct-drive actuators with different outputs for the drive elements used to drive the joint portions of the robot hand finger mechanisms, and uses a direct-drive actuator with strong output for the drive element related to the grasping force and an actuator with weak output for the drive element not related to the grasping force, which makes it possible to realize a lightweight and compact robot hand (Col. 2, lines 15-31).

8. 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano (US 7,407,208 B2) in view of Uedaet al. (US 7,591,166 B2) and Umetsu (US 8,498,745 B2) as applied to claims 3-7 above, and further in view of Tsuzaki (US 10,272,568 B2).

	Regarding claim 8, Tadanoin view of Ueda et al. and Umetsu discloses the control device according to claim 4 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu disclose a contact force calculator configured to calculate contact forces at the respective individual contact points on a basis of the information related to the individual contact points and the sensing result obtained by the force sensor, wherein the contact force calculator is implemented via at least one processor.
	However, Tsuzaki discloses that the force detecting unit 504 calculates the current position P(t) of the hand tip of the robot 200 and the hand tip force F of the robot 200 at that time, by using the torques t.sub.1 to t.sub.6 respectively detected by the torque sensors 541 to 546 and the angles q.sub.1 to q.sub.6 respectively detected by the angle sensors 551 to 556. Otherwise, it may be possible to calculate the hand tip force F of the robot 200 by using a force sensor provided or attached to the hand tip (Col. 16, lines 43-51). It is considered that the detecting unit inherently includes a processor.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include the features of Tsuzaki in order to stop the robot with a less load on the robot and a workpiece when a stop order for stopping a robot is received in the middle of force control.

9. 	Claim(s) 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano (US 7,407,208 B2) in view of Ueda et al. (US 7,591,166 B2), Umetsu (US 8,498,745 B2) and Tsuzaki (US 10,272,568 B2) as applied to claim 8 above, and further in view of Tsuruno et al. (US 9,127,999 B2).

	Regarding claim 9, Tadano in view of Ueda et al., Umetsu and Tsuzaki disclose the control device according to claim 8 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki disclose a slip detector configured to detect a slip amount of the object with respect to the grip section on a basis of the sensing result obtained by the tactile sensor, wherein the slip detector is implemented via at least one processor.
	However, Tsuruno et al. discloses that control apparatus 54 comprises signal detection part 541 for reading shearing force detection signals and positive pressure force detection signals inputted from the tactile sensors 1B, grasping detection part 542 for detecting the manner in which the object Z is slipping, and drive control part 543 for outputting drive control signals for controlling the driving of the grasping arms 51 to the arm drive part 52, wherein A personal computer or another all-purpose computer (with an inherent processor), for example, can be used as the control apparatus 54 (Col. 27, line 59 —Col. 28, line 4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include the features of Tsuruno et al. in order to provide an ultrasonic sensor, a tactile sensor, and a grasping apparatus whereby contact with a contact object can be detected with a simple configuration.

	Regarding claim 10, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. disclose the control device according to claim 9 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the slip detector detects the slip amount of the object with respect to the grip section further on a basis of the contact forces at the respective individual contact points calculated by the contact force calculator.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the slip detector detects the slip amount of the object with respect to the grip section further on a basis of the contact forces at the respective individual contact points calculated by the contact force calculator, since the robot of Tadano facilitates the use of each sensor on each fingertip to determine the gripping state of the object.

	Regarding claim 11, Tadanoin view of Ueda et al., Umetsuand Tsuzaki and Tsuruno et al. overcome the control device according to claim 10 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the slip detector detects the slip amount of the object with respect to the grip section further on a basis of the sensing result obtained by the force sensor.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the slip detector detects the slip amount of the object with respect to the grip section further on a basis of the sensing result obtained by the force sensor, since the tactile sensors of Tsuruno et al. detect both the positive pressure force applied to the object and the shearing force that acts as though to cause the object to slip off the grasping surfaces when the object is grasped.

	Regarding claim 12, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. overcome the control device according to claim 10 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the slip detector further determines whether or not to detect the slip amount of the object with respect to the slip section, on a basis of whether or not a contact between the grip section and the object has been detected.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the slip detector further determines whether or not to detect the slip amount of the object with respect to the slip section, on a basis of whether or not a contact between the grip section and the object has been
detected, since the contact sensor of Tadano facilitates the detection the contact between the grasped object and the finger tip portion, so that with such a sensor stat of the contact can be recognized and the grasping state can be confirmed.

	Regarding claim 13, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. overcome the control device according to claim 12 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the grip controller controls the grip force of the grip section depending on the contact forces at the respective individual contact points calculated by the contact force calculator and the slip amount detected by the ship detector.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller controls the grip force of the grip section depending on the contact forces at the respective individua | contact points calculated by the contact force calculator and the slip amount detected by the ship detector, since the contact sensor of Tadano facilitates the detection the contact between the grasped object and the finger tip portion, so that with such a sensor stat of the contact can be recognized and the grasping state can be confirmed.

	Regarding claim 14, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. overcome the control device according to claim 13 as shown in the rejection above.
	Neither Tadano nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the grip controller controls the grip force of the grip section further depending on an upper limit of the contact force of when the contact section and the object come into contact with each other, the upper limit being specified by a user.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller controls the grip force of the grip section further depending on an upper limit of the contact force of when the contact section and the object come into contact with each other, the upper limit being specified by a user, since the contact sensor of Tadano facilitates the detection the contact between the grasped object and the finger tip portion, so that with such a sensor stat of the contact can be recognized and the grasping state can be confirmed.

	Regarding claim 15, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. overcome the control device according to claim 13 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno etal. disclose wherein the grip controller controls the grip force of the grip section further depending on a target value of a contact force of the grip section with respect to the object, the target value being specified by a user.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller controls the grip force of the grip section further depending on a target value of a contact force of the grip section with respect to the object, the target value being specified by a user, since the contact sensor of Tadano facilitates the detection the contact between the grasped object and the finger tip portion, so that with such a sensor stat of the contact can be recognized and the grasping state can be confirmed.

	Regarding claim 16, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. overcome the control device according to claim 13 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the grip controller controls the grip force of the grip section further depending on information indicating a relationship between a state of the object and a grip force of the grip section of when the grip section gripped the object in the past.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller controls the grip force of the grip section further depending on information indicating a relationship between a state of the object and a grip force of the grip section of when the grip section gripped the object in the past, since the robot of Tadano facilitates the use of each sensor on each fingertip to determine the gripping state of the object.

	Regarding claim 17, Tadano in view of Ueda et al., Umetsu and Tsuzaki and Tsuruno et al. overcome the control device according to claim 13 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the grip controller controls the grip force of the grip section further depending on a recognition result of a state of the object while the grip section is in contact with the object.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller controls the grip force of the grip section further depending on a recognition result of a state of the object while the grip section is in contact with the object, since the robot of Tadano facilitates the use of each sensor on each fingertip to determine the gripping state of the object.

	Regarding claim 18, Tadano in view of Ueda et al., Umetsu, Tsuzaki and Tsuruno et al. overcome the control device according to claim 13 as shown in the rejection above.
	Neither Tadano nor Ueda et al. nor Umetsu nor Tsuzaki nor Tsuruno et al. disclose wherein the grip controller further switches a type of control to be performed on the grip section or a control parameter related to the grip section, depending on whether or not a contact between the grip section and the object has been detected.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tadano to include wherein the grip controller further switches a type of control to be performed on the grip section or a control parameter related to the grip section, depending on whether or not a contact between the grip section and the object has been detected, since the robot of Tadano facilitates the use of each sensor on each finger tip to determine the gripping state of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664